DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy et al (U.S. Pub. 2017/0266973)
Regarding claim 1, a print head module comprising a monolithic substrate (18; Figure 5; Paragraph 0016) having a plurality of rows of print chips (Figure 5) mounted thereon, wherein each row of print chips (16) receives power and data (Paragraph 0019) through a respective longitudinal slot (48; Figure 7) defined through a thickness of the substrate, each longitudinal slot extending parallel with and offset from the rows of print chips (Figure 7; Paragraphs 0018-0019)
Regarding claim 2, wherein the monolithic substrate has longitudinal ink supply channels defined therein, each ink supply channel extending parallel with the rows of print chips (Figure 5; Paragraph 0020)
Regarding claim 3, wherein the longitudinal slots are alternately arranged with the longitudinal ink supply channels in the monolithic substrate (Figure 5)
Regarding claim 14, wherein each one of the longitudinal ink supply channels is aligned with a respective one of the rows of print chips (Figure 5; Paragraph 0020)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al (U.S. Pub. 2017/0266973) in view of Mauck et al (U.S. Pub. 2013/0321535)
Regarding claim 6, Choy discloses electrical connections through a substrate (18) (Figures 5-7; Paragraph 0018-0019).  Choy is silent regarding  a first and second PCB mounted on substrate faces, however Mauck discloses a 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections to the print head chip/die
Regarding claim 7, Mauck discloses the first (2) and second (201) PCBs are generally perpendicular to each other (Figures 2, 3a, 3c)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections to the print head chip/die
Regarding claim 8, Choy discloses electrical connections through a substrate (18) (Figures 5-7; Paragraph 0018-0019).  Mauck discloses a first PCB (2: electrical interface board) and a second PCB (201) which are connected by electrical connectors (6) within a substrate (Figures 2-3; Paragraphs 0035, 0043).  It would be obvious to incorporate the first and second PCB being connected together as disclosed by Mauck through the longitudinal slot (48; Figure 7) as disclosed by Choy
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of 
Regarding claim 9, a plurality of first PCBs, each row of print chips being electrically connected to a respective first PCB (Figures 5, 7; Paragraph 0019; electrical connections are made for each of the print chips (16))
Mauck discloses a first PCB (2: electrical interface board) and a second PCB (201) which are connected by electrical connectors (6) within a substrate (Figures 2-3; Paragraphs 0035, 0043).  It would be obvious to incorporate the first and second PCB being connected together as disclosed by Mauck through the longitudinal slot (48; Figure 7) as disclosed by Choy
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections to the print head chip/die
Regarding claim 10, wherein each print chip is electrically conne3cted to respective first PCB via wire bonds (Figure 7; Paragraph 0019)
Mauck discloses a first PCB (2: electrical interface board) and a second PCB (201) which are connected by electrical connectors (6) within a substrate (Figures 2-3; Paragraphs 0035, 0043).  It would be obvious to incorporate the first and second PCB being connected together as disclosed by Mauck through the longitudinal slot (48; Figure 7) as disclosed by Choy

Regarding claim 11, wherein the PCB comprises one or more external connectors selected from the group consisting of a power connector and a data connector (Paragraph 0019)
Mauck discloses a first PCB (2: electrical interface board) and a second PCB (201) which are connected by electrical connectors (6) within a substrate (Figures 2-3; Paragraphs 0035, 0043).  It would be obvious to incorporate the first and second PCB being connected together as disclosed by Mauck through the longitudinal slot (48; Figure 7) as disclosed by Choy
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections to the print head chip/die

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al (U.S. Pub. 2017/0266973) as modified by Mauck et al (U.S. Pub. 2013/0321535) and further in view of Jackson et al (U.S. Pub. 2017/0313098)
Regarding claim 12, Jackson discloses wherein each ink supply channel has a base defining a plurality of ink outlets and a roof comprising an elongate 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Jackson into the device of Choy as modified by Mauck, for the purpose of transferring ink between ink supply assembly and the print head dies
Regarding claim 13, Jackson discloses a rigid cover (body 3 provides stiffness and support for ink manifold assembly) (Paragraph 0141; Figure 1)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Jackson into the device of Choy as modified by Mauck, for the purpose of transferring ink between ink supply assembly and the print head dies

Claims 4-5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al (U.S. Pub. 2017/0266973) in view of Okubo et al (U.S. Pub. 2017/0291417)
Regarding claim 4, Okubo discloses a plurality of fingers extend from opposite ends of the monolithic substrate (1), each finger containing a portion of a respective longitudinal ink supply channel and not a portion of any longitudinal slots (Figures 1, 11-12; Paragraphs 0040, 0054)
At the time the invention was made it would have been obvious to incorporate a plurality of print head modules as taught by Okubo into the device 
Regarding claim 5, Okubo discloses the monolithic substrate is comprised of a material selected from the group consisting of polymers, metal alloys and ceramics (Paragraphs 0048, 0055)
At the time the invention was made it would have been obvious to incorporate a plurality of print head modules as taught by Okubo into the device of Choy, for the purpose of disposing a plurality of print head modules together across the width of the substrate and supplying ink to the plurality of print head modules
Regarding claim 15, Okubo discloses a plurality of print head modules (Figure 3; Paragraph 0040)
At the time the invention was made it would have been obvious to incorporate a plurality of print head modules as taught by Okubo into the device of Choy, for the purpose of disposing a plurality of print head modules together across the width of the substrate and supplying ink to the plurality of print head modules

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 20, 2021